Case 2:18-cv-O4003-SI\/|B Document 36 Filed 13/07/18 Page 1 of 8

~_ F“_ED ’____ LDDGED
__ RECENED _,_ COPY

 

Jason Lee Van kae DEC 0 7 2018
108 Durango Drive » TR|CT COURT
, D\S
Crossroads, TX 76227 CLE§§ U 8 OF ANZONA
P - (469) 964-5347 BY DE"UTY
F - (972) 421~183() "" "

E - jason@vandykelawfirm.com

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

PHOENIX DIVIsIoN
JAsoN LEE vAN DYKE § ¢, ,
Plam“ff’ § cv-1ac4003-PHx-SMB bg %Ca
v. § ease No. Cv-18-4003-PHX-JJT
§
THoMAS CHRISTOPHER RETZLAFF §
Defendant. §

AFFIDAVIT OF JASON L. VAN DYKE

Before me, the undersigned notary, on this day personally appeared Jason L. Van
Dyke, a person Whose identity is known to me. After l administered an oath to him, upon
his oath he stated:

l. “My name is Jason L. Van Dyke. l am capable of making this affidavit The
facts stated in this affidavit are Within my personal knowledge and are true
and correct.

2. l hold the degree of Bachelor of Arts, With a major in Politics, from the l
University of Dallas. I also hold the degree of Juris Doctor, as Well as a
Certificate of Concentration in Advocacy, from Stetson University College
of LaW. I am an attorney licensed to practice law in the State of TeXas and

have been so licensed since Februa 8 2007 I am also licensed to '
rHls DocuMENT ls_r_;or_ IN morris FORM AccoRDlNG ry ’ Pl`actlce
ro FF,DERAL AND/oR LocAL RULEs AND PRAcncEs
AND ls sumner ro RE)EcnoN BY THE coum. Page 1 Of 8

REFERENQE_,_,QU/ L»K, 5-\-\

(Ru|e Numhor/Scction)

 

Case 2:18-cv-O4003-SI\/|B Document 36 Filed 12/07/18 Page 2 of 8

law in the District of Columbia, the State of Georgia, and the State of
Colorado.

3. I first learned that Defendant started harassing me when a confidential
communication from the Board of Disciplinary Appeals, addressed to
Defendant, appeared on a website known as "BV Files" (accessible at
www.viaviewfiles.net). Attorney disciplinary proceedings in TeXas are
confidential and I determined that the only way that this blog could have
obtained this document was from the Defendant. l communicated with the
website to cease and desist and received a response from an individual
named "Dean Anderson".

4. On March 25, 2018, this same "Dean Anderson" sent correspondent to my
employer, Karlseng, LeBlanc, & Rich L.L.C. (“KLR”), which contained
false and defamatory information about me and demanded the termination
of my employment At or around the same day, the "BV Files" blog was
updated to include my employer's address, pictures of my supervisors, and
pictures of the office staff at my place of employment My employment was
terminated as a result of this blog post on March 27 , 2018 and l filed a
lawsuit against Defendant the following day. l was annoyed, harassed,
alarmed and severely damaged by this conduct.

5. On or around April l, 2018, l learned that my social security number had

been posted in the comments section of Defendant’s BV Files blog. I have

Page 2 of 8

 

Case 2:18-cv-O4003-SI\/|B Document 36 Filed 12/07/18 Page 3 of 8

monitored the blog regularly since that time to obtain evidence of
Defendant’s ongoing tortious conduct and criminal activity so that
appropriate preventative and defensive measures can be taken. Defendant
named many of my clients in both the blog itself and the comments section. l
Some of these posts have contained the personal information of my clients.
These clients include, but are not limited to, Claude Rich, Christine Scallin,
Chris David Roberts, Jason McNiel Williams, Spencer Dyson, J on

Langbert, Michael Levy, and Gavin Mclnnes. I was annoyed and harassed

by this conduct of Defendant, directed toward both me and my clients.

6. Separate from my employment with KLR, l was representing Claude and
Catia Rich in Cause No. DC-l7-06085, styled Claude Rich, et al. v. Bz`g D
Concrete, Inc., et al., in the 160th District Court in and for Dallas County,
Texas. This representation was also terminated several weeks after my
termination from KLR. At the time of termination, Claude Rich confirmed
to me that Defendant's postings were the basis for my termination I was
annoyed and harassed by this conduct of Defendant, directed toward me and
my client.

7. On May 3, 2018, l was present in Court representing Chris David Roberts in

Cause No. 17-10442-431, styled In T he Matter of the Marriage of Jennz`fer

Melz`sa Jaynes and Chris David Roberts in the 43 lst District Court in and

Page 3 of 8

Case 2:18-cv-O4003-SI\/|B Document 36 Filed 12/07/18 Page 4 of 8

for Denton County, Texas. l Was approached by opposing counsel on that
date, Attorney Jared Julian, who stated to me that he had been contacted by
Defendant about both me and Hon. Jonathan Bailey of the 431St District
Court. I informed Mr. Julian that Defendant has been stalking me and
further advised him not to correspond with Defendant in any way. I was
annoyed and harassed by Defendant's conduct, directed toward me, and
communicated to another attorney in the community in which I practice.

8. On May 25 , 2018, Gavin Innes (my client) informed me that he had
received correspondence from Defendant by mail during which Defendant
encouraged him to fire me and threatened his family. I subsequently learned
that a copy of this correspondence had been posted on the "BV Files"
together with Mr. l\/lclnnes' home address, a picture of his home, and a
picture of Mr. McInnes' wife and children. At the time, l was representing
Mr. Mclnnes in Cause No. 2: l 8-cv-10542-LJM-EAS, styled Joel
Vangheluwe, et al. v. GotNews, LLC, et al. in the U.S. District Court for the
Eastern District of Michigan. l was annoyed and harassed by this conduct of
Defendant, directed toward me and my client.

9. Between May and October of 2018, l continued to receive unwanted and
harassing e-mail correspondence from Defendant under his "Dean
Anderson" pseudonym. I have asked him multiple times to stop contact me

and he refused to do so. l was annoyed and harassed by this conduct.

Page 4 of 8

Case 2:18-cv-O4003-SI\/|B Document 36 Filed 12/07/18 Page 5 of 8

10.

11.

l2.

§

On or around October 24, 2018, l learned that Defendant had posted
information concerning my younger brother and my mother on the "BV
Files" blog. This post included information about both of their employers
and also included my mother's home address. My mother is seventy years
old and is battling breast cancer. Defendant is a convicted felon and is
known to associate with other dangerous individuals, so I immediately
drove to my mother's home to provide her with a handgun and hollow point
ammunition to defend herself. I also drove her to the Frisco Police
Department for the purpose of filing a harassment report against Defendant
and encouraged her to notify her neighbor, who is a Texas peace officer,
about the harassment I was annoyed, harassed, and extremely alarmed by
this conduct

This harassment by Defendant, either in his own name or through the use of
his Dean Anderson pseudonym, has been ongoing since at least December
20, 2017. There are no indications that it will stop and Defendant has stated
to me that such harassment will continue either until l quit practicing law or
until he becomes bored with it.

l have been required to take considerable time away from my private law
practice to deal with Defendant's ongoing behavior, including the time
necessary to file a response to Defendant's groundless motion under the

TeXas Citizens Participation Act. l have been precluded from accepting

Page 5 of 8

Case 2:18-cv-O4003-SI\/|B Document 36 Filed 12/07/18 Page 6 of 8

other employment due to Defendant's conduct in this case.

13. The State of Texas has a test for determining how to award attorney fees in

cases which provide for an award of attorney fees. The factors considered by

Texas courts are known as the Arthur Anderson factors.

a. This first of the factors to be considered by a trial court in awarding

attorney fees is “the time and labor required, the novelty and difficulty of
the questions involved, and the skill required to perform the legal service
properly.” Arthur Andersen & C0. v. Perry Equip. Corp., 945 S.W.2d 812,
818 (Tex. 1997). In this case, this time and labor required can reasonably
be calculated at approximately ten hours. This is consistent with the
amount of time normally spent researching and responding to motions such

as the motion filed by Defendant

. The second factor is “the likelihood that the acceptance of the particular

employment will preclude other employment by the lawyer.” Ia’. In this
particular case, I represented myself so there were no issues concerning a
conflict of interest However, l was not able to accept other cases due to

my obligations in preparing for this case.

. The third factor is “the fee customarily charged in the locality for similar

legal services.” Ia'. lt is my opinion that a fair and reasonable fee for
defending against a motion such as this, is at least $10,000.00. It should be

noted that, in cases involving mentally ill or psychotic individuals (such as

Page 6 of 8

Case 2:18-cv-O4003-SI\/|B Document 36 Filed 12/07/18 Page 7 of 8

Defendant), l would normally charge double or even triple my regular
rates.

. The fourth factor is “the amount involved and the results obtained.” Ia'. In
this particular case, Defendant seeks a sanctions judgment in the amount of
one million dollars. l am requesting one percent of the amount sought by
Defendant as reimbursement of attorney fees for his groundless motion.

. The fifth factor is “the time limitations imposed by the client or by the
circumstances.” Id. The time limitations imposed by the local rules of
practice in this court, the holdings of the 9th Circuit concerning the
applicability of anti-SLAPP laws in federal court, as well as the text of the
Texas Citizens Participation Act, compelled meto act with all deliberate
speed.

The sixth factor is “the nature and length of the professional relationship
with the client.” Id. This factor is no applicable here because I am
representing myself.

. The seventh factor is “the experience, reputation, and ability of the lawyer
or lawyers performing the services.” l offer no opinion on this issue other
than to state that Defendant has been very successiill in ruining my
reputation (hence, this and other lawsuits).

. The final factor is “whether the fee is fixed or contingent on results

obtained or uncertainty of collection before the legal services have been

Page 7 of 8

 

Case 2:18-cv-O4003-SI\/|B Document 36 Filed 12/07/18 Page 8 of 8

rendered.” Ia’. l would normally charge a flat fee of at least $10,000.00 for
defending against a motion of this nature.

14. Based upon the factors set forth in paragraph five above, it is my testimony

that attorney fees and costs in the amount of $10,000.00 should be awarded to

me by this Court for defending against Defendant's groundless motion under

the Texas Citizens Participation Act. § §

JASON LEE VAN DYKE
Affiant

SWORN AND SUBSCIBED TO before me, the undersigned authority, on December 3,
2018.

§*“‘ "‘"¢, NCHRlsTmE scALL¢N M
n mary 10#131652665 `

g@ My Commlsslon Explres Notary Pubhc

scm July 23, zozz State of Texas

 

Page 8 of 8

